*252
ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Dennis Lee Palm has committed professional misconduct warranting public discipline, namely that respondent has engaged in a pattern of neglect of client matters and noncommunication with clients regarding their matters, has failed to deposit client retainers in his trust account thereby misappropriating client funds and has failed to cooperate with the Director’s investigation of those matters; and
WHEREAS, respondent waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), admits the allegations of the petition and has entered into a stipulation with the Director wherein respondent additionally admits that he suffers from chemical dependency and depression that prevents him from competently representing clients at this time and wherein they jointly recommend that respondent be transferred to disability inactive status pursuant to Rule 28, RLPR; that the reinstatement hearing provided for in Rules 18 and 28(d), RLPR, not be waived; that action on the disciplinary petition be held in abeyance while respondent is on disability inactive status and that as a part of any reinstatement proceeding the admitted-to allegations of misconduct be considered and a recommendation be made to the Court at that time; and
WHEREAS, this court has independently reviewed the records and approves the stipulated recommendation,
IT IS HEREBY ORDERED that Dennis Lee Palm is transferred to disability inactive status pursuant to Rule 28, RLPR, and any reinstatement is conditioned as agreed to and as set out above.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice